            Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________________________________
STEPHANIE JONES,


                            Plaintiff,                COMPLAINT
       -against
                                                      Civil Action No. 1:19-cv-11573

                                                      JURY DEMANDED

FOX ROTHSCHILD LLP and IAN W.
SIMINOFF, et al.
                 Defendants.


       Plaintiff, Stephanie Jones (“Ms. Jones”), by and through her attorneys, T.A. Blackburn
Law, PLLC, and Law Offices of Robert T. Vance, Jr., hereby brings a series of claims against
Defendants, Fox Rothschild LLP (“Fox”) and Ian W. Siminoff, (“Siminoff”) (hereinafter
collectively referred to as, “Defendants”), of which the following is a statement:


                                         NATURE OF ACTION


       1.       This is an employment discrimination case that concerns the failure of Defendants
to create, foster and promote a work environment in which their female employees are not
subjected to discrimination, harassment and intimidation because of their gender, and in which
management employees respect the right of female employees to be free from discrimination,
harassment and intimidation because of their gender.
       2.       At all times relevant to this action, Plaintiff Stephanie Jones was an employee of

Defendants Fox and Siminoff.

       3.       Defendants own, operate and/or control a national law firm with its principal

place of business located at 2000 Market St, 20th Floor, Philadelphia, Pennsylvania, 19103 under

the name “Fox Rothschild LLP”.
              Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 2 of 21



         4.       On information and belief, Siminoff, serves or served as a Senior Attorney and

agent of Fox, and through Fox operates or operated the law firm as a national enterprise.

         5.       Ms. Jones was employed by Defendants as a Legal Administrative Assistant.

Defendants have offices located at 2000 Market St, 20th Floor, Philadelphia PA 19103; 49

Market St, Morristown NJ 07960; and 101 Park Avenue, 17th Floor, New York, NY 10178.

         6.       At all times relevant to this action, in violation of federal and state laws and

regulations, Defendants created, fostered, promoted and perpetuated policies and practices that

resulted in the creation of a work environment ravaged with frequent pervasive unwanted sexual

comments, advances, requests and other similar conduct.

         7.       Ms. Jones brings this action pursuant to Title VII of the Civil Rights Act of 1964

§ 7, 42 U.S.C. § 2000e et seq (1964) (“Title VII”), the New York State Human Rights Law,

N.Y. Executive Law § 290 et seq. (“NYSHRL”), the New York City Human Rights Law, N. Y.

Administrative Code § 8-101 et seq. (“NYCHRL”), and the New Jersey Law Against

Discrimination, N.J.S.A. § 10:5-12 (“NJLAD”), seeking all damages available at law and in

equity under those statutes, including applicable liquidated damages, interest, attorneys’ fees and

costs.

                                   JURISDICTION AND VENUE


         8.       This Court has original jurisdiction to hear this Complaint and adjudicate the

claims stated herein under 28 U.S.C. §§ 1331, 1343, 2201, 2202 and 42 U.S.C. §§ 2000d-2,

2000e-5(f), this action being brought under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§2000d and 2000e et seq., to redress and enjoin the discriminatory

practices of defendants. This Court has jurisdiction to hear Ms. Jones’s state law claims under




                                                    2
            Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 3 of 21



the NYSHRL, the NYCHRL and the NJLAD pursuant to the Court’s exercise of supplemental

jurisdiction under 28 U.S.C. §1367.

       9.       Venue is proper in this District by reason of 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Ms. Jones’s claims arose in this District.

       10.      Ms. Jones timely filed a charge of discrimination and retaliation with the Equal

Employment Opportunity Commission (“EEOC”), received a Notice of Right to Sue (“NRTS”)

from the EEOC, and has commenced this action within 90 days of receipt of the NRTS.

       11.      At all times relevant hereto, Defendants were employers within the meaning of

Title VII, the NYSHRL, the NYCHRL and the NJLAD and employed more than 500 persons.

The acts set forth in this Complaint were authorized, ordered and/or done by defendants’

officers, agents, employees and/or representatives while actively engaged in the management and

operation of defendants’ business.



                                             PARTIES
                                              Plaintiff

       12.      Ms. Jones is an adult individual residing in the State of California. She was

employed by Defendants from on or about May 7, 1990 until June 21, 2017, when she was

terminated.

                                            Defendants

       13.      Fox is a domestic limited liability partnership organized and existing under the

laws of the Commonwealth of Pennsylvania with its principal place of business at 2000 Market

St, 20th Floor, Philadelphia PA 19103.




                                                  3
         Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 4 of 21



       14.     Fox also maintained offices at 101 Park Avenue, 17th Floor, New York NY

10178 (hereinafter “the NY office”) and 49 Market St, Morristown NJ, 07960 (hereinafter “the

NJ office”).

       15.     Siminoff is an individual engaging (or who has engaged) in business in this

judicial district during the relevant time period. Siminoff is sued individually in his capacity as a

Senior Associate and agent of Fox.

       16.     On information and belief, Siminoff controls significant functions of Fox. He

determines the work assignments and conducts performance reviews of Fox employees,

including Ms. Jones, establishes their schedules, and has the authority to impact the hiring and

firing of employees.

                                  FACTUAL ALLEGATIONS

       17.     On or about May 7, 1990, Ms. Jones joined Grotta, Glassman & Hoffman PA as a

librarian in Roseland, New Jersey.

       18.     On October 1, 2006, Grotta, Glassman & Hoffman merged into Fox. After the

merger, Ms. Jones transitioned into the role of paralegal.

       19.     In January 2007, Ms. Jones began working as a multi-area paralegal in the

Roseland office, focusing on litigation, labor & employment and family law, and working with

attorneys Matthew Adams, Ernest Badway, Kenneth Rosenberg, Siminoff, Mark Tabakaman,

Robert Epstein and others.

       20.     In January 2008, Ms. Jones was assigned to work exclusively with Siminoff and

the Labor & Employment department.




                                                  4
         Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 5 of 21



       21.     Siminoff was difficult and demanding, and had issues with many staff members.

At that time, Siminoff was working for Michael Barabander. Ms. Jones filed multiple

complaints about Siminoff’s behavior with then Office Administrator, Jackie Pampinella.

       22.     In July 2013, Ms. Jones transitioned into to the role of Legal Administrative

Assistant to Michael Barabander.

       23.     Kenneth Rosenberg, Robert Epstein, and Mark Tabakman, all partners with Fox

Rothschild who had experience working with Michael Barabander, warned Ms. Jones not to take

the job because Michael Barabander was "insane", “horrible” and the like.

       24.     From 2013 though 2015, in addition to supporting Michael Barbander, Ms. Jones

also assisted attorneys Patricia McManus, Yalda Haery, Courtney Roach and Justin Schwam.

       25.     Theresa Borzelli, a Partner at Fox Rothschild, informed Ms. Jones that Siminoff

had been removed from Michael Barabander's team because he was instrumental in losing

Hackensack Hospital, a long-time client of Michael Barbander's, due to his conflict with the

client. The resulting resentment between the two men set the stage for Siminoff’s predatory

behavior towards Barabander’s assistant, Ms. Jones.

                    Siminoff’s Oral Sex Inquiry at McLoone’s Boat House

       26.     In January 2014, Siminoff invited Ms. Jones to have drinks after work at

McLoone's Boat House in West Orange, NJ to talk about Michael Barabander, and supposedly to

help her navigate the new position.

       27.     Ms. Jones accepted Siminoff’s offer. At the time, Siminoff was married, and Ms.

Jones was in the midst of a divorce. Ms. Jones believed Siminoff to be straightforward regarding

this invitation given his experience with Barabander. They discussed work and personalities at




                                                5
         Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 6 of 21



work for the first 45 to 60 minutes. While drinking a second glass of wine, Siminoff asked Ms.

Jones if she enjoyed oral sex. Ms. Jones immediately ended the conversation and left.

         Beginning in January 2014, Siminoff began sending Ms. Jones sexually explicit text
                                        messages

       28.     Soon after asking her about oral sex at McLoone’s Boat House, Siminoff told Ms.

Jones he was unhappy in his marriage and began sending her sexually explicit text messages that

focused on several topics, including Ms. Jones’s sex life, what she liked regarding sex, and what

her sexual fantasies were. His sexually explicit text messages even extended to the color of her

underwear.

       29.     Siminoff served as Ms. Jones’s direct supervisor whenever his assistant, Marlene

Mascolo, was out of the office. On those occasions, he would request that Ms. Jones come into

his office for a myriad of reasons. She resisted whenever she could, but Siminoff would demand

that she print documents and bring them to him.

                              Siminoff fondled Ms. Jones’s breasts

       30.     On one occasion, while in Siminoff’s office, he closed the door and fondled Ms.

Jones’s breasts. Ms. Jones pushed him off, told him to stop and left his office.

       31.     Siminoff’s attacks on Ms. Jones extended beyond the breast fondling attack in his

office. He would stop by Ms. Jones’s desk and attempt to fondle her breasts and her body

through her clothes.

                              Siminoff grabbed Ms. Jones’s vagina

       32.     On one occasion, when both were at the coffee machine, Siminoff put his hands

under Ms. Jones’ dress and grabbed at her vagina.

       33.     Ms. Jones never touched Siminoff. Rather, she kept him at arm’s length to the

extent she could.



                                                  6
         Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 7 of 21



       34.     Ms. Jones is not a physical match for Siminoff, who formerly was a soldier in the

Israeli army. Siminoff is 6’5” tall and weighs over 230 pounds. He works out consistently and

brags about his physicality. On the other hand, Ms. Jones is 5’3” tall and weighs 120 pounds.

        Ms. Jones complained to Office Manager Elli Albert about Siminoff’s behavior

       35.     In August of 2014, Ms. Jones approached Elli Albert, Office Administrator in the

NJ office, and asked her to remove her from the rotation of Siminoff's desk. Albert denied

Ms.Jones’s request.

       36.     Ms. Jones protested, and informed Albert that Siminoff made her feel

uncomfortable, and was inappropriate and rude.

       37.     Albert was unrelenting in her denial of Ms. Jones’s request and told Ms. Jones

that if she was unhappy at Fox, she should look for another job. Albert told her there were

"plenty of other places to work."

                             Siminoff attempted to rape Ms. Jones

       38.     In January 2015, after 5:30 p.m., during the work week, Ms. Jones found herself

nearly alone on the 4th floor of the NJ office with Siminoff. During this encounter, Siminoff

pushed Ms. Jones into a deserted bathroom and tried to have sexual intercourse with her.

       39.     Ms. Jones fought off Siminoff’s sexual assault.

                   Siminoff’s sexually harassing text messages to Ms. Jones

       40.     From March 30, 2017 through July 12, 2017, Siminoff sent over 100 unsolicited

sexually harassing text messages to Ms. Jones, some of which are set forth herein, some of which

were sent by Siminoff when he was working out of the NY office defending or taking

depositions and some of which included photographs of his penis:




                                                 7
              Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 8 of 21



         a.       On March 30, 2017 at 6:34:16 PM, Ms. Jones received the following text message

from Siminoff: “How's the boyfriend? We should fuck in MB1's office”.

         b.       On March 30, 2017 at 7:32:24 PM, Ms. Jones received the following text message

from Siminoff: “Ever told you look like Cindy Crawford?”

         c.       On March 31, 2017 at 12:38:04 AM, Ms. Jones received the following text

message from Siminoff: “What's it like to be told you look like Cindy Crawford, a supermodel?”

         d.       On March 31, 2017 at 1:08:15 AM, Ms. Jones received the following text

message from Siminoff: “It has to give you confidence, in terms of sex appeal”.

         e.       On March 31, 2017 at 1:15:06 AM, Ms. Jones received the following text

message from Siminoff: “Understand. Don't mind me, I'm just laying here at 3 am thinking about

kissing your breasts”.

         f.       On April 1, 2017 at 6:48:04 PM, Ms. Jones received the following text message

from Siminoff: “What are you wearing?”

         g.       On April 1,2017 at 7:47:10 PM, Ms. Jones received the following text message

from Siminoff: “I'd like to pour that glass of wine on your naked body”.

         h.       On April 1, 2017 at 7:59:07 PM, Ms. Jones received the following text message

from Siminoff: “Even better than drinking it”.

         i.       On April 1, 2017 at 8:16:39 PM, Ms. Jones received the following text message

from Siminoff: “As I see it, it trickles down your breasts, in between them, to in between your

legs”.

         j.       On April 4, 2017 at 10:55:13 PM, Ms. Jones received the following text message

from Siminoff: “Speaking of well behaved, what color panties and bra were you wearing today?”


1
    “MB” stands for Michael Barabander
.


                                                 8
             Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 9 of 21



        k.       On April 5, 2017 at 2:40:44 PM, Ms. Jones received the following text message
from Siminoff: “I said a prayer this morning that the warm weather will bring on your "bad"
behavior.”
        l.       On April 7, 2017 at 4:27:26 PM, Ms. Jones received the following text message
from Siminoff: “I had a nice birds eye view of your breasts today while talking to you.”
        m.       On April 10, 2017 at 10:40:28 AM, Ms. Jones received the following text
message from Siminoff: “You look hot.”
        n.       On April 10, 2017 at 11:21:23 AM, Ms. Jones received the following text
message from Siminoff: “Great dreams about you last night”.
        o.       On April 29, 2017 at 4:34:38 PM, Ms. Jones received the following text message
from Siminoff: “We could have had some dep break fun if you were there.”
        p.       On May 2, 2017 at 6:20:42 AM, Ms. Jones received the following text message
from Siminoff: “Dreams about you last night. I always cum when I think of you!”
        q.       On May 2, 2017 at 6:27:24 AM, Ms. Jones received the following text message
from Siminoff: “I'll share with you later what they were ....”
        r.       On May 2, 2017 at 11:57:17 AM, Ms. Jones received the following text message
from Siminoff: “Love your shirt.”
        s.       On May 2, 2017 at 12:07:59 PM, Ms. Jones received the following text message
from Siminoff: “Because it accentuates your breasts”.
        t.       On May 2, 2017 at 8:29:59 PM, Ms. Jones received the following text message
from Siminoff: “What are you wearing?”
        u.       On May 3, 2017 at 7:47:32 PM, Ms. Jones received the following text message

from Siminoff: “I'd lie if I said I wasn't curious as to what you are wearing”.

        v.       On May 3, 2017 at 8:09:53 PM, Ms. Jones received the following text message

from Siminoff: “Will I have to wonder?”

        w.       On May 4, 2017 at 7:55:09 PM, Ms. Jones received the following text message

from Siminoff: “Do your friends know you have a younger attorney in the office infatuated by

you?”




                                                 9
         Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 10 of 21



       x.        On May 5, 2017 at 12:44:30 PM, Ms. Jones received the following text message

from Siminoff: “Filthy. I'd love to get filthy with you Steph”.

       y.        On May 5, 2017 at 1:03:50 PM, Ms. Jones received the following text message

from Siminoff: “Great boobs. Is that a one piece?”

       z.        On May 8, 2017 at 4:58:46 PM, Ms. Jones received the following text message

from Siminoff: “These NY women have nothing on you”. … at 5:08:12 PM “But you already

know that ...”

       aa.       On May 8, 2017 at 5:36:26 PM, Ms. Jones received the following text message

from Siminoff: “My hotel's got a rooftop bar”.

       bb.       On May 8, 2017 at 5:37:23 PM, Ms. Jones received the following text message

from Siminoff: “We'll see if I show up for tomorrow's dep”.

       cc.       On May 9, 2017 at 3:59:34 PM, Ms. Jones received the following text message

from Siminoff: “Just talked to my friend from louisville ky. He reminds me that as weird as i am

he's weirder. And he's a surgeon”.

       dd.       On May 17, 2017 at 7:46:58 PM, Ms. Jones received the following text message

from Siminoff: “I'm doing what I usually do when I think of you”.

       ee.       On May 17, 2017 at 8:15:28 PM, Ms. Jones received the following text message

from Siminoff: “Do you mean thinking of me while you play with your pussy?”

       ff.       On May 18, 2017 at 5:45:09 AM, Ms. Jones received the following text message

from Siminoff: “One of the sexiest things about you is your confidence and your knowledge that

you're good looking”.

       gg.       On May 20, 2017 at 7:35:05 AM, Ms. Jones received the following text message

from Siminoff: “I had dreams of baby blue last night”.




                                                 10
           Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 11 of 21



         hh.   On May 20, 2017 at 7:39:56 AM, Ms. Jones received the following text message

from Siminoff: “As in your powder blue one piece dress”.

         ii.   On May 20, 2017 at 7:55:49 AM, Ms. Jones received the following text message

from Siminoff: “Oh yeah. My mind (as is yours) is a very powerful tool. You enjoyed yourself in

my dream”.

         jj.   On May 20, 2017 at 8:18:17 AM, Ms. Jones received the following text message

from Siminoff: “Let me know if you want to know how I did you in my dream, too”.

         kk.   On May 20, 2017 at 12:06:45 PM, Ms. Jones received the following text message

from Siminoff: “There are, as you might imagine, some intriguing details”.

         ll.   On May 23, 2017 at 7:10:23 PM, Ms. Jones received the following text message

from Siminoff: “Mmmm. Of course who knows where kissing would lead ...”

         mm.   On May 23, 2017 at 7:19:27 PM, Ms. Jones received the following text message

from Siminoff: “I suppose there is the possibility, mind you, just a possibility, that kissing could

lead to me doing you from behind?”

         nn.   On May 23, 2017 at 7:53:12 PM, Ms. Jones received the following text message

from Siminoff: “Can I share with you the assist you gave me over the weekend? Share something

else?”

         oo.   On May 23, 2017 at 8:07:53 PM, Ms. Jones received the following text message

from Siminoff: “The assist was three-fold”

         pp.   On May 23, 2017 at 8:10:16 PM, Ms. Jones received the following text message

from Siminoff: “Three different images, one after the other: 1) you spitting my cum into my

ex'es hair; 2) you inserting veggies into her ass; and 3) you fucking Andy while I was sleeping”.




                                                 11
         Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 12 of 21



       qq.     On May 23, 2017 at 8:12:14 PM, Ms. Jones received the following text message

from Siminoff: “Yes. Your favorite of the 3?”

       rr.     On May 25, 2017 at 6:31:34 PM, Ms. Jones received the following text message

from Siminoff: “There's not much better in this world than you in a top with a plunging

neckline”.

       ss.     On May 25, 2017 at 6:57:26 PM, Ms. Jones received the following text message

from Siminoff: “The men who have had the good fortune of being your romantic and or sexual

partner must feel so blessed”.

       tt.     On May 25, 2017 at 8:40:53 PM, Ms. Jones received the following text message

from Siminoff: “Did you catch me looking at your breasts last night/today?”

       uu.     On May 25, 2017 at 9:10:50 PM, Ms. Jones received the following text message

from Siminoff: “But please share, who is the object of your sex fantasies? 33?”

       vv.     On May 30, 2017 at 12:11:11 PM, Ms. Jones received the following text message

from Siminoff: “In deps .... hi”. … at 2:43:47 PM, Ms. Jones received the following text message

from Siminoff: “Ooh la la. Panties?”

       ww.     On May 30, 2017 at 8:58:15 PM, Ms. Jones received the following text message

from Siminoff: “And even took a new pic this evening”. The text message included a

photograph of Siminoff’s penis.

       xx.     On June 1, 2017 at 9:50:56 PM, Ms. Jones received the following text message

from Siminoff: “I know you're a visual person .. do you want a visual?”

       yy.     On June 1, 2017 at 9:52:44 PM, Ms. Jones received the following text message

from Siminoff: “Sure. If you remember, can you imagine what it would be like for me now to put

myself inside you?”




                                                12
        Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 13 of 21



       zz.     On June 13, 2017 at 8:17:27 AM, Ms. Jones received the following text message

from Siminoff: “I've been a very good boy, so I should be abyss-free! But I'd love to send you

another pic of my cock”.

       aaa.    On June 13, 2017 at 2:35:27 PM, Ms. Jones received the following text message

from Siminoff: “Might I ask how old your most fortunate gentleman suitor is?”

       41.     Periodically Ms. Jones blocked Siminoff’s text messages, which he referred to as

being in the “abyss.” When she did so, Siminoff continually sent her harassing emails and texts

requesting to be made “abyss-free,” some of which are set forth herein:

       a.      On April 17, 2017 at 12:04 PM, Ms. Jones received an email on her Fox

Rothschild email account from Siminoff titled “Please accept this as a formal de-abyssment

request. Thanks!”

       b.      On April 18, 2017 at 5:00 PM, Ms. Jones received an email on her Fox Rothschild

email account from Siminoff titled “Abyss-free spring”. The body of the email had the

following: “Re the next casual Friday, I will be wearing a t-shirt with the above phrase

emblazoned”.

       c.      On April 19, 2017 at 1:37 PM, Ms. Jones received an email on her Fox Rothschild

email account from Siminoff titled “Abyss removal update”. The body of the email had the

following: “Hi- just checking in”.

       d.      On April 19, 2017 at 2:00 PM, Ms. Jones received an email on her Fox Rothschild

email account from Siminoff titled “Abyss removal update”. The body of the email had the

following: “I can’t hear from you? What did you say?”.




                                                13
         Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 14 of 21



       e.       On April 19, 2017 at 2:02 PM, Ms. Jones received an email on her Fox Rothschild

email account from Siminoff titled “Abyss removal update”. The body of the email had the

following: “Did you hear that? DO YOU HAVE AN ABYSS REMOVAL UPDATE?”.

       f.       On April 24, 2017 at 10:49:00 AM, Ms. Jones received the following text

message from Siminoff: “Ah, to be out of the abyss .... so refreshing”.

       g.       On June 13, 2017 at 9:27 AM, Ms. Jones received an email from Siminoff titled

“Good morning”. The body of the email says the following: “Hope all is well, and cheers to an

abyss-free June!!”.

       h.       On June 13, 2017 at 8:17:27 AM, Ms. Jones received the following text message

from Siminoff: “Abyss-free?”.

            Jones was also sexually harassed by Michael Barabander, a Partner at Fox

       42.      On February 3, 2016 at 5:48 PM, Ms. Jones sent officer manager Elli Albert an

email titled “Today”. Ms. Jones addressed several incidents of abusive, humiliating, harassing

behavior exhibited by Michael Barabader. Ms. Jones raised an issue with Michael Barabander

consistently singing “Me and Mrs. Jones,” a sexually suggestive song about an illicit affair.

       43.      On February 4, 2016 at 8:54 AM, Albert acknowledged receipt of Ms. Jones’s

email, and offered to speak with Michael Barabander about his actions.

       44.      On February 4, 2016 at 10:32 AM, Ms. Jones raised concerns of retaliation from

Michael Barabander.

       45.      As a representative of Fox, Albert did not comply with the policies and

procedures contained in Fox’s “Administrative Staff Handbook” dated March 2015. For

example, Albert did not complete an investigation of Ms. Jones’s harassment complaint, she did




                                                14
         Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 15 of 21



not communicate a summary of her findings and intended actions to Ms. Jones and she did not

maintain a written summary of whatever investigation she did conduct in a confidential file.

       46.      Siminoff controls significant functions of the NJ office.

       47.      Fox and Siminoff possessed and exercised substantial control over Ms. Jones’s

working conditions and the policies and practices that governed her employment and

compensation.

       48.      Fox and Siminoff are Ms. Jones’s joint employers within the meaning of Title

VII, the NYSHRL, the NYCHRL and the NJLAD.

       49.      Fox has a pattern and practice of violating the rights of its female employees and
protecting their male harassers. On information and belief, Fox previously was cited for similar
violations of federal and state employment laws for protecting N. Ari Weisbrot, a former Partner
at Fox, who was accused by several female attorneys of sexual harassment and sex
discrimination and was forced to resign in 2017 after an internal investigation into the
allegations.
                                               Count I
                         Title VII of the Civil Rights Act of 1964, as Amended

       50.      Plaintiff incorporates herein by reference as if set forth in full the averments of

paragraphs 1-49, inclusive, of this Complaint.

       51.      Defendants discriminated against Ms. Jones in connection with the terms,

conditions and privileges of her employment because of her gender and retaliated against her in

violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.

       52.      Defendants’ conduct was intentional, willful, deliberate and in callous disregard

of Ms. Jones’s rights.

       53.      By reason of defendants’ discrimination and retaliation, Ms. Jones is entitled to all

legal and equitable remedies available under Title VII.



                                                  15
         Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 16 of 21



                                             Count II
                            The New York State Human Rights Law

       54.     Plaintiff incorporates herein by reference as if set forth in full the averments of

paragraphs 1-53, inclusive, of this Complaint.

       55.     Defendants discriminated against Ms. Jones in connection to the terms, conditions

and privileges of her employment because of her gender and retaliated against her in violation of

the New York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law §§ 290-301.

       56.     Defendants’ conduct was intentional, willful, deliberate and in callous disregard

of Ms. Jones’s rights.

       57.     By reason of defendants’ discrimination and retaliation, Ms. Jones is entitled to all

legal and equitable remedies available under the NYSHRL.

                                             Count III
                             The New York City Human Rights Law

       58.     Plaintiff incorporates herein by reference as if set forth in full the averments of

paragraphs 1-57, inclusive, of this Complaint.

       59.     Defendants discriminated against Ms. Jones in connection with the terms and

conditions of her employment because of her gender and retaliated against her in violation of the

New York City Human Rights Law (the “NYCHRL”), N.Y. City Admin. Code §§ 8-101 – 8-

131.

       60.     Defendants’ conduct was intentional, willful, deliberate and in callous disregard

of Ms. Jones’s rights.

       61.     By reason of defendants’ discrimination and retaliation, Ms. Jones is entitled to all

legal and equitable remedies available under the NYCAC.




                                                 16
         Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 17 of 21



                                                Count IV
                             The New Jersey Law Against Discrimination
                              (against defendant Fox Rothschild LLP)

       62.        Plaintiff incorporates herein by reference as if set forth in full the averments of

paragraphs 1-61, inclusive, of this Complaint.

       63.        Fox discriminated against Ms. Jones in connection to the terms, conditions and

privileges of her employment because of her gender and retaliated against her in violation of the

New Jersey Law Against Discrimination (the “NJLAD”), N.J.S.A. § 10:5-1 et seq.

       64.        Fox’s conduct was intentional, willful, deliberate and in callous disregard of Ms.

Jones’s rights.

       65.        By reason of Fox’s discrimination and retaliation, Ms. Jones is entitled to all

available legal and equitable remedies under the NJLAD.

                                                Count V

                             The New Jersey Law Against Discrimination
                                 (against defendant Ian W. Siminoff)

       66.        Plaintiff incorporates herein by reference as if set forth in full the averments of

paragraphs 1-65, inclusive, of this Complaint.

       67.        Siminoff aided and abetted Fox’s discriminatory, harassing and retaliatory

conduct against Ms. Jones.

       68.        Siminoff aided and abetted his own discriminatory, harassing and retaliatory

conduct against Ms. Jones.

       69.        Siminoff is liable to Ms. Jones for aiding and abetting Fox’s and his own

discriminatory, harassing and retaliatory conduct against Ms. Jones.

       70.        Siminoff’s conduct was intentional, willful, deliberate and in callous disregard of

Ms. Jones’s rights.


                                                    17
           Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 18 of 21



          71.   By reason of Siminoff’s discrimination and retaliation, Ms. Jones is entitled to all

available legal and equitable remedies under the NJLAD.

                                              Count V
                                     Civil Assault and Battery
                                   (against defendant Siminoff)

          72.   Plaintiff incorporates herein by reference as if set forth in full the averments of

paragraphs 1-71, inclusive, of this Complaint.

          73.   Siminoff intentionally touched Ms. Jones in a harmful and offensive manner

without her consent.

          74.   Siminoff intentionally attempted and/or threatened to inflict physical and/or

emotional injury on Ms. Jones with the ability to cause such harm, and which created a

reasonable apprehension of bodily harm and/or offensive contact in Ms. Jones.

          75.   As a direct an proximate result of Siminoff’s actions, Ms. Jones incurred the

injuries and damages described above.

          76.   Siminoff’s conduct constitutes civil assault and battery against Ms. Jones.

                                              Count VI
                            Negligent Infliction of Emotional Distress

          77.   Plaintiff incorporates herein by reference as if set forth in full the averments of

paragraphs 1-76, inclusive of this Complaint.

          78.   As her employer, defendants had a fiduciary duty towards Ms. Jones to ensure

that her work environment did not subject female employees to discrimination, harassment or

retaliation, all of which hold the potential of causing deep emotional harm in the event of a

breach.

          79.   Defendants had a duty to care for Ms. Jones’s well-being.




                                                  18
          Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 19 of 21



         80.    As alleged above, defendants negligently breached the duty they owed to Ms.

Jones.

         81.    As a direct and proximate result of defendants’ breach, Ms. Jones suffered the

emotional distress and trauma alleged above.

         82.    It was reasonably foreseeable that defendants’ actions and omissions described

above would cause genuine and substantial emotional distress and mental harm to the average

female employee, including Ms. Jones.

         83.    Defendants actions and omissions warrant an award of punitive damages.

                                              Count VII
                            Intentional Infliction of Emotional Distress

         84.    Plaintiff incorporates herein by reference as if set forth in full the averments of

paragraphs 1-83, inclusive, of this Complaint.

         85.    Defendants’ conduct was so outrageous in character and so extreme in degree as

to go beyond all possible bounds of decency, and appropriately can be regarded as atrocious and

utterly intolerable in a civilized society.

         86.    As a direct and proximate result of defendants’ intentional infliction of emotional

distress, Ms. Jones suffered the injuries and damages described above.

         87.    Defendants’ actions and omissions warrant an award of punitive damages.

                                              Count VIII
                                Negligent Supervision and Retention
                              (against defendant Fox Rothschild LLP)

         88.    Plaintiff incorporates herein by reference as if set forth in full the averments of

paragraphs 1-87, inclusive, of this Complaint.




                                                  19
         Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 20 of 21



        89.    Fox was under a duty to exercise reasonable care in the supervision and training

of its employees, including Siminoff, with respect to the risk of harm posed to its employees, and

particularly its female employees, which reasonably could result from a failure to ensure the

creation and maintenance of a work environment free from discrimination, harassment and

retaliation.

        90.    Fox knew and had reason to know it had the ability to control Siminoff with

respect to his relations with direct and indirect subordinates that could result in discrimination,

harassment or retaliation, and knew or had reason to know of the necessity and opportunity for

exercising such control.

        91.    Fox, through it acts and omissions, breached the duty described above that it

owed to Ms. Jones.

        92.    As a direct and proximate result of Fox’s breach of duty, Ms. Jones incurred the

damages and injuries described above.

        93.    Fox’s conduct was malicious, wanton, willful, oppressive and exhibited a reckless

indifference to Ms. Jones’s rights.

                                         JURY DEMAND

        Ms. Jones demands a trial by jury as to all issues so triable.

                                      PRAYER FOR RELIEF

        Wherefore, Plaintiff, Stephanie Jones, respectfully prays that the Court:

        a.     adjudge, decree and declare that defendants have engaged in illegal gender

discrimination and retaliation, and that the actions and practices of defendants complained of

herein are violative of her rights under Title VII, the NYSHRL, the NYCHRL, and the NJLAD;

        b.     order defendant Fox to provide appropriate job relief to Ms. Jones;




                                                 20
         Case 1:19-cv-11573-AKH Document 1 Filed 12/18/19 Page 21 of 21



       c.      enter judgment in favor of Ms. Jones and against defendants for all available

remedies and damages under law and equity, including, but not limited to, back pay, front pay,

past and future mental anguish and pain and suffering, in amounts to be determined at trial;

       d.      order defendants to pay the attorney’s fees, costs, expenses and expert witness

fees of Ms. Jones associated with this case;

       e.      grant such other and further legal and equitable relief as may be found appropriate

and as the Court may deem just or equitable; and

       f.      retain jurisdiction until such time as the Court is satisfied that defendants have

remedied the unlawful and illegal practices complained of herein and are determined to be in full

compliance with the law.



                                               __________________________________________
                                               Tyrone A. Blackburn
                                               T.A. Blackburn Law, PLLC
                                               1242 E. 80th Street, 3rd Floor
                                               Brooklyn, NY 11236
                                               Tel: 347-342-7432
                                               TBlackburn@TABlackburnlaw.com

                                                              and

                                               Robert T Vance Jr
                                               Law Offices of Robert T Vance Jr
                                               100 South Broad Street, Suite 1525
                                               Philadelphia, PA 19110
                                               215 557 9550 tel / 215 278 7992 fax
                                               Rvance@vancelf.com

                                               Attorneys for Stephanie Jones




                                                 21
